Citation Nr: 0733352	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO. 05-15 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral wrist carpal 
tunnel syndrome, including as secondary to the service-
connected traumatic arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1982 to June 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefit sought 
on appeal. 


FINDING OF FACT

Bilateral wrist carpal tunnel syndrome was not manifested 
during service or to a compensably disabling degree within 
one year of separation from active duty service, and there is 
no competent medical evidence that bilateral wrist carpal 
tunnel syndrome is related to active duty service or to a 
service-connected disability.


CONCLUSION OF LAW

Bilateral wrist carpal tunnel syndrome was not incurred in or 
aggravated by active military service and it is not 
proximately due to a service-connected disorder. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in May 2002. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. Additionally, a 
March 2006 letter informed the veteran of how the RO assigns 
disability ratings and effective dates if a claim for service 
connection is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA and private medical records, and lay 
statements are associated with the claims file. Additionally, 
the veteran was afforded a VA examination. See Charles v. 
Principi, 16 Vet. App. 370 (2002) ((Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.")).

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim

The veteran seeks service connection for bilateral wrist 
carpal tunnel syndrome. Specifically, the veteran argues that 
he developed carpal tunnel syndrome of the wrists due to his 
service-connected traumatic arthritis of the cervical spine. 
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). It is upon the lack of a nexus between any 
current disability and the inservice injury that this claims 
fails. 

Service medical records are devoid of any evidence of 
complaints, treatment, or diagnosis of bilateral wrist carpal 
tunnel syndrome.

In October 2003, the veteran had an electrodiagnostic study 
done with Dr. THV to evaluate for radiculopathy and 
neuropathy. Dr. THV concluded there was electrophysiological 
evidence of a moderately severe, chronic, bilateral median 
nerve lesion at the wrist, consistent with carpal tunnel 
syndrome. The right side was more severely affected. There 
was no evidence of acute cervical radiculopathy.

In April 2004, the veteran underwent left carpal tunnel 
release and in May 2004 he underwent a right carpal tunnel 
release. 

In April 2004, the veteran underwent a VA examination. The 
veteran's claims folder was reviewed by the examiner. 
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder). 

The examiner noted the veteran underwent a left carpal tunnel 
release approximately two weeks prior to the examination. The 
examiner diagnosed the veteran with irritable bowel syndrome, 
possible bladder spasticity, recent left carpal tunnel 
release, and cephalgia. The examiner opined that only one of 
the above diagnoses may be related to the veteran's service 
connection and it was possible that traumatic arthritis of 
the cervical spine may be causing the muscle spasms in the 
neck with resultant cephalgia.

In November 2004, a letter was submitted by J.W.W., M.D., who 
reported that the veteran's previous arm pain had abated as 
well as hand numbness. His dexterity was better. The veteran 
continued to report some stiffness in the hand. 

In this case, there is no competent medical evidence of a 
nexus between the veteran's service and his bilateral wrist 
carpal tunnel syndrome. By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. 38 C.F.R. § 
3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
None of the medical evidence of record relates the veteran's 
bilateral wrist carpal tunnel syndrome to any event or 
incident during active military duty.

Nor is there any evidence of continuity of symptomatology. 
The first diagnosis associated with the record of bilateral 
carpal tunnel syndrome of the wrists is dated in October 2003 
(i.e. approximately 17 years after the veteran's separation 
from service). This gap in evidence constitutes negative 
evidence that tends to disprove the veteran's claim that the 
veteran had an injury in service that resulted in a chronic 
disability or persistent symptoms. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact). 

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection on a direct basis is not 
warranted.

The Board also considered whether service connection was 
warranted on a secondary basis. The law provides that 
secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a service-
connected disease or injury." 38 C.F.R. § 3.310(a) (2003). 
See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993). Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc). Establishing service connection 
on a secondary basis therefore requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.

As noted above, the veteran has a current diagnosis of 
bilateral wrist carpal tunnel syndrome. The record also 
reflects the veteran is in receipt of service connection for 
traumatic arthritis of the cervical spine. Therefore, the 
question is whether there is a nexus between the current 
bilateral wrist carpal tunnel syndrome and the service- 
connected traumatic arthritis of the cervical spine.

The April 2004 VA examiner opined the veteran's carpal tunnel 
syndrome was not related to any service-connected 
disabilities. Additionally, there is no evidence associated 
with the claims file that establishes a nexus between 
bilateral wrist carpal tunnel syndrome and traumatic 
arthritis of the cervical spine.

The Board does not doubt the sincerity of the veteran's 
belief that he has developed bilateral wrist carpal tunnel 
syndrome as a result of the service-connected traumatic 
arthritis of the cervical spine. As a lay person without the 
appropriate medical training and expertise, however, he is 
not competent to provide a probative opinion on a medical 
matter. See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"). 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for bilateral wrist carpal tunnel 
syndrome, including as being secondary to the service-
connected traumatic arthritis of the cervical spine, and the 
benefit-of-the-doubt rule is not for application. 38 U.S.C.A. 
§ 5107, Gilbert v. Derwinksi, 1 Vet.App. 49 (1990).

	(CONTINUED ON NEXT PAGE)




ORDER


Entitlement to service connection for bilateral wrist carpal 
tunnel syndrome is denied.


____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


